Citation Nr: 0736012	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  03-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right lower leg 
neuropathy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for injury to muscle 
group XI, including loss of motion and scar, currently 
evaluated as 20 percent disabling 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The veteran had active duty in the United States Army from 
July 1944 to January 1946.  He suffered a shell fragment 
wound (SFW) of the right leg in the European Theater of 
Operations, and was subsequently service connected for two 
related disabilities:  1) right leg peripheral neuropathy, 
and 2) injury to muscle group XI, including loss of motion 
and scarring.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that increased the appellant's right leg nerve 
disability evaluation from 10 percent to 20 percent, but did 
not adjudicate the muscle group XI issue.  In a decision 
dated in October 2005, the Board denied a rating higher than 
the 20 percent awarded by the RO.  (The Board has advanced 
this case on its docket.)

The veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in October 2006, the Court granted a joint 
motion by the veteran and VA General Counsel, which was 
incorporated by reference, to vacate the denial and remand 
the case for readjudication in accordance with the joint 
motion.  In the joint motion, the parties agreed that, 
because the veteran's March 1999 claim had been for "re-
evaluation of my service-connected disabilities (Right leg 
injury)," the Board erred in limiting the veteran's appeal 
to a claim for a higher rating for nerve damage.  The parties 
agreed that the veteran's claim for an increased rating for 
his service-connected right leg disability encompassed all 
residuals of his shell fragment wound, including, in addition 
to the nerve damage, muscle damage and scarring.  The parties 
also agreed that the veteran should be afforded another 
examination.  

The Board notes that when it decided this case in October 
2005, the only issue developed for appellate review was 
entitlement to an increased rating for right lower leg 
neuropathy.  (An appeal consists of a timely filed notice of 
disagreement and a timely filed substantive appeal after a 
statement of the case has been furnished.  38 C.F.R. 
§ 20.200.)  The parties to the joint motion apparently viewed 
the March 1999 claim as still pending because a notice of 
disagreement was filed in October 1999 and not all of the 
issues addressed therein were later addressed by the RO in a 
statement of the case.  If so, the Board should have remanded 
the muscle injury and scar claim for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  (The Board instead referred this issue to the RO for 
further action when it remanded the case in January 2005.)  

The Board finds it unusual that the parties have agreed that 
the Board had jurisdiction to adjudicate the second rating 
issue when no statement of the case has been issued.  See 38 
C.F.R. §§ 19.26, 19.29, 20.200 (2007); Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999), citing Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Nevertheless, because the parties 
have thus agreed, and the Court has ordered it, the Board 
will address this second issue.  

In the joint motion, it was agreed that, because the muscle 
group XI issue was to be adjudicated, the veteran should be 
afforded another VA examination to determine the extent of 
all disabilities resulting from his shell fragment wound.  
The Board will therefore remand for that purpose.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo VA examinations by 
physicians with appropriate expertise to 
determine the current level of disability 
related to all of the residuals of the 
veteran's shell fragment wound, including 
specifically his right lower leg 
neuropathy as well as other residuals of 
injury, which include damage to muscle 
and loss of motion and scarring.  

The neurological examination should 
result in findings regarding which 
nerve(s) is/are affected and whether the 
level of disability associated with the 
veteran's right lower leg neuropathy 
results in complete paralysis, or, if 
there is incomplete paralysis, whether 
the veteran's disability is best 
characterized as mildly disabling, 
moderately disabling, moderately severely 
disabling, or severely disabling as 
evidenced by marked muscular atrophy.  

The orthopedic examiner should provide an 
opinion as to whether the level of 
disability associated with the veteran's 
muscle group XI disability is slightly 
disabling, moderately disabling, 
moderately severely disabling, or 
severely disabling.  The examiner should 
also assess the impact, if any, of this 
disability on range of motion of the 
right knee.  Range-of-motion studies 
should be conducted.  The examiner should 
be asked to describe any scarring, 
including its size and shape, and any 
problems related thereto, such as loss of 
function due to the scarring, ulceration, 
pain, loss of tissue, etc.

The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions as to the degree 
of disability found on examination.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).)  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

